                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 GREGORY PEREZ                             :
     Plaintiff,                            :        PRISONER CASE NO.
                                           :        3:18-cv-1697 (JCH)
        v.                                 :
                                           :
 SCOTT SEMPLE, et al.                      :        FEBRUARY 8, 2019
     Defendants.                           :


                                 ORDER OF DISMISSAL

       On October 12, 2018, the plaintiff, Gregory Perez (“Perez”), an inmate currently

confined at the MacDougall-Walker Correctional Institution in Suffield, Connecticut, filed

a complaint pro se pursuant to title 42, section 1983 of the United States Code against

three Connecticut Department of Correction (“DOC”) employees in their individual and

official capacities: Commissioner Scott Semple, Dr. Naqvi, and Warden Mulligan.

Compl. (Doc. No. 1). Perez claimed that the defendants acted negligently and violated

his Eighth Amendment protection against cruel and unusual punishment by acting with

deliberate indifference to his sleep apnea condition. Id. at 6.

       On October 30, 2018, Perez filed a Motion to Amend his Complaint to add two

new constitutional claims and a medical malpractice claim against five new DOC

officials: Captain Danek, Lieutenant Stackavinni, Correction Officer Thompson,

Correction Officer Hermanewski, and Nurse Dave. See generally Mot. to Amend

Compl. (Doc. No. 9). In his Motion, Perez claimed that the five new defendants acted

with deliberate indifference to a separate medical condition from which he suffers;

specifically, an open abscess in his buttocks. Id. at 1, 2.
      On December 6, 2018, this court issued an Initial Review Order and ruling on the

Motion to Amend, which analyzed the factual allegations stated in both the complaint

and Perez’s motion to amend. Initial Review of Complaint & Ruling Re: Mot. to Amend

(“IRO”) (Doc. No. 12). The court dismissed the Eighth Amendment claim regarding the

sleep apnea condition because Perez failed to allege any facts showing how Semple,

Naqvi, or Mulligan were personally involved in the deprivation. Id. at 5–6. There were

no allegations showing how those defendants even became aware of Perez’s condition,

let alone whether they had any role in denying him access to treatment. Id. The court

noted that, aside from listing the defendants’ names in the caption of the complaint,

Perez failed to even mention their names in his factual allegations. Id.

      The court granted Perez’s Motion to Amend to the extent Perez sought leave to

file an amended complaint. IRO at 7. However, Perez did not attach an amended

complaint to his Motion, and therefore, the court denied the motion to the extent Perez

sought to add the new claim against Danek, Stackavinni, Thompson, Hermanewski, and

Dave regarding the open wound on his buttocks. Id. at 8.

      After reviewing the factual allegations in the Complaint and the Motion to Amend,

the court dismissed the Complaint without prejudice and ordered Perez to file an

amended complaint listing all defendants in the case caption and either (a) restating his

Eighth Amendment claim regarding his sleep apnea condition, (b) stating his

constitutional claims regarding the open wound on his buttocks, or (c) stating both

claims. IRO at 8. The court instructed Perez that he “must allege facts [in the amended

complaint] showing each defendant’s personal involvement in the alleged constitutional

                                            2
deprivation.” Id. Moreover, if Perez elected to pursue both claims, he must show that

they “aris[e] out of the same transaction, occurrence, or series of transactions of

occurrences.” Id. (quoting Fed. R. Civ. P. 20). The court advised Perez that, if he failed

to file an amended complaint which complied with the foregoing instructions, his case

would be dismissed with prejudice. Id. at 9.

       On January 22, 2019, Perez filed his Amended Complaint against Naqvi,

Semple, and three new defendants who were not mentioned in either the initial

complaint or motion to amend: Nurse Chris, Deputy Warden Roach, and “MHU Social

Worker Shara.” Am. Compl. (Doc. No. 15). His Amended Complaint restates his Eighth

Amendment claim regarding his sleep apnea condition, but does not mention the claim

addressed in his Motion to Amend regarding the open wound on his buttocks. See id.

at 5-6. Because Perez has failed to comply with this court’s instruction that he allege

facts showing the defendants’ personal involvement in the alleged deprivation, the court

dismisses the Amended Complaint with prejudice.

I.     STANDARD OF REVIEW

       Pursuant to title 28 section 1915A of the United States Code, this court must

review prisoner civil complaints and dismiss any portion of a complaint that is frivolous

or malicious, that fails to state a claim upon which relief may be granted, or that seeks

monetary relief from a defendant who is immune from such relief. Although detailed

allegations are not required, a complaint must include sufficient facts to afford the

defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

                                             3
Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se

complaints ‘must be construed liberally and interpreted to raise the strongest arguments

that they suggest.’” Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013)

(quoting Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)).

II.    FACTUAL ALLEGATIONS IN AMENDED COMPLAINT

       On April 11, 2018, Perez sent a request to the medical unit stating that he had

trouble sleeping. Am. Compl. at ¶ 1. His sleep problem was noted in his medical file

from Yale New Haven Hospital. Id. at ¶ 2. On April 13, the medical unit returned his

request with a notation that read, “Seen S/C.” Id. at ¶ 3. On July 22, Perez filed a

grievance against the medical unit. Id. at ¶ 4. His grievance was returned on August

16, with a notation that read, “ROI faxed to Yale 8-16-18.” Id. at ¶ 5. The official

responding to the grievance also wrote that Dr. Naqvi would submit a request to the

Utilization Review Committee (“URC”) once Perez’s records arrived at the facility. Id. at

¶ 6.

       On September 16, 2018, Perez filed an appeal of his grievance. Id. at ¶ 7. The

appeal was returned, stating that Perez could not file an appeal “until [he] get[s] a

response back.” Id. at ¶ 7.

       Perez continues to have difficulty breathing when he sleeps. Id. at ¶ 8. He takes

medication for his mental health conditions, but he is afraid of dying in his sleep. Id. at ¶

9.

                                              4
III.   ANALYSIS OF AMENDED COMPLAINT

       It is clear from the allegations in the Amended Complaint that Perez has failed to

comply with the court’s instruction for him to allege facts showing the defendants’

personal involvement in the Eighth Amendment deprivation. Other than Naqvi, Perez

fails to even mention the defendants in his factual allegations. The only allegation

concerning Naqvi is that he would file a request with the URC once Perez’s medical

records arrived at the facility. Id. at ¶ 6. This fact, alone, does not support a claim that

Naqvi acted with deliberate indifference to Perez’s medical needs. See Salahuddin v.

Goord, 467 F.3d 263, 280 (2d Cir. 2006) (“Deliberate indifference . . . requires that the

charged official act or fail to act while actually aware of a substantial risk that serious

inmate harm will result.”). Thus, Perez has failed to comply with the court’s instructions

and to state a plausible claim for relief.

                                             ORDER

       The Amended Complaint (Doc. No. 15) is DISMISSED with prejudice for failure

to state a claim upon which relief could be granted under section 1915A. The Clerk is

directed to close this case.

       SO ORDERED this 8th day of February 2019 at New Haven, Connecticut.



                                             /s/ Janet C. Hall
                                             Janet C. Hall
                                             United States District Judge




                                               5
